Citation Nr: 9922733
Decision Date: 08/12/99	Archive Date: 11/08/99

DOCKET NO. 97-20 120A              DATE AUG 12, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Buffalo, New York

THE ISSUE

Entitlement to service connection for headaches

REPRESENTATION 

Appellant represented by: New York Division of Veterans' Affairs

ATTORNEY FOR THE BOARD 

C. Fetty, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1990 to July 1991. He
served in Southwest Asia from January to June 1991. According to a
DD Form 214, he also served over 4 years and 6 months of prior
active service of unverified dates and he has reported that this
active service was performed from August 1985 to March 1990.

This matter come before the Board of Veterans' Appeals (Board) on
appeal from a November 1996 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York,
that denied a claim for service connection for chronic headaches.
The veteran has appealed for favorable resolution of the claim.

FINDINGS OF FACT

1. All development necessary for an equitable disposition of the
claim has been accomplished.

2. The veteran is not a combat veteran.

3. The veteran's migraine headaches were first clinically shown
more than three years after the veteran's final period of active
service and are not related to active service.

CONCLUSION OF LAW

The veteran's migraine headaches were not incurred in active
service. 38 U.S.C.A. 1110, 5107 (West 1991); 38 C.F.R. 3.303, 3.317
(1998).

- 2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed that his headaches are the result of
exposure to environmental hazards during active service in
Southwest Asia or possibly due to vaccinations that he received.
Because the veteran has submitted evidence of active military
service in Southwest Asia, lay evidence of headaches that are
chronic and lay observation that these headaches began during and
have continued since active service, the Board finds the claim to
be well grounded. See VAOPGCPREC 04-99. The Board finds that all
relevant evidence has been obtained with regard to the claim and
that no further assistance to the veteran is required to comply
with VA's duty to assist. See 38 U.S.C.A. 5107(a) (West 1991).

1. Factual Background

The claims file indicates that no service medical records are
available from the veteran's first period of active service. The
available relevant service medical records consist of a June 1991
Southwest Asia demobilization examination report. The report is
negative for complaint or finding of headaches and on a report of
medical history dated in June 1991, the veteran checked "no" to a
history of frequent or severe headaches.

The RO received responses from the National Personnel Records
Center (NPRC) and from the New York Army National Guard at various
times indicating that no additional service medical records are
available.

A VA Persian Gulf Registry examination report dated in May and June
1993 indicates that the veteran reported head cold symptoms and
several episodes of left sided paresthesia on awakening in the
morning. The examiner specifically noted that the veteran was
negative for a history of headaches and that except for the head
cold and paresthesia complaints, he was otherwise normal.

In June 1994, the veteran applied for service connection for joint
pain, skin rash, and chronic fatigue, claimed due to service in the
Persian Gulf. He reported that he

- 3 -

had several shots prior to and during service in the Persian Gulf
He also reported that while there, he was in the area of most
contamination. He did not mention headaches.

During a September 1994 VA general medical examination, the veteran
complained of headaches. He reported that he had had headaches
prior to the Persian Gulf War but that since active service, his
headaches had been accentuated. He reported that he had about one
severe headache per week that started with sensations in a frontal
band area and developed into a severe pounding frontal headache. He
said that he took Tylenol and rested and that the headaches lasted
anywhere from 10 to 20 hours. He reported five episodes of numbness
on the right side of the body since active service. He reported
that while in the Persian Gulf he was stationed about 50 miles from
Iraq and was exposed to volatile hydrocarbons in the atmosphere.
The relevant impression was tension vascular headaches.

Subsequently, the RO developed a claim for service connection for
headaches.

A November 1994 report from North Country Veterans Clinic, Massena,
New York, notes a complaint of daily headaches among other health
complaints. The veteran reported that all of his symptoms started
shortly after returning from Saudi Arabia. The relevant assessment
was chronic headaches. A June 1997 VA report notes treatment for
headaches.

In July 1997, the veteran submitted a lay statement from a military
superior during his active service and a statement from his spouse.
His military superior reported that the veteran frequently
complained of migraine headaches while deployed to Desert Storm.
His spouse reported that since his return from the Army, the
veteran had frequent severe headaches resulting in vomiting and
dizziness.

In July 1997, the veteran's representative reported that there were
additional service medical records available that would support the
claim. These included Army Reserve medical records and VA clinical
records from Massena, NY. After follow- up by the RO, no additional
relevant records were received from these locations.

- 4 -

A December 1997 VA general medical examination report notes a
complaint of occasional severe headaches. The relevant impression
was headaches of unknown etiology.

A December 1997 VA mental disorders examination report notes that
the veteran reported constant daily headaches with a superimposed
migraine type headache every two to three weeks. The examiner
related reported mood swings to the chronic daily headaches and to
his migraine headaches, but offered no diagnosis. A neurology
assessment was recommended for the headaches.

A January 1998 VA neurological examination report notes that the
veteran worked as a welder. He was neurologically normal but his
complaints were consistent with tension type headaches. The
examiner noted that the veteran reported headaches since 1991 and
two episodes of right-sided numbness in 1992 that the examiner felt
could be consistent with a migraine variant. In an addendum, the
examiner gave a diagnosis of migraine headaches, idiopathic, no
indicated pathology. The examiner also noted that the veteran
canceled a scheduled computerized tomography (CT) head examination.

II. Legal Analysis

In order to establish service connection for a disability, the
evidence must show it resulted from disease or injury incurred in
or aggravated by active service. See 38 U.S.C.A. 1110, 1137 (West
1991); 38 C.F.R. 3.303 (1998).

Service connection may be granted for any disease first noted after
discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. See
38 C.F.R. 3.303(d) (1998).

The Board notes that after examining the veteran in January 1998,
a VA examiner attributed his headaches to tension and gave a
diagnosis of migraine headaches. Therefore, the claim cannot be
considered under the purview of 38 C.F.R. 3.317,

- 5 -

which entitles the veteran to compensation for disabilities due to
undiagnosed illnesses as a result of Persian Gulf War service.

Concerning service connection for headaches on a direct basis, the
Board notes that the veteran has claimed that his headaches became
more severe during active service or that his symptoms began during
active service; however, his service medical records indicate
otherwise. At the time of his demobilization examination in June
1991, he apparently did not report any headaches, as the report is
negative for any indication of headaches. He checked "no" to a
history of headaches during his June 1991 demobilization
examination. A June 1993 VA Persian Gulf Registry examination
report specifically indicates that the veteran was negative for a
history of headaches. It also indicates that the veteran regarded
his location during the Gulf War as an "other land area" rather
than a combat zone.

It was not until the September 1994 VA examination report that the
veteran first reported a history of headaches during active
service. This is more than three years after active service.
Because the headaches were not noted in the service medical
records, medical evidence linking them to an incident of service is
required. The veteran has not submitted medical evidence of such a
link, and, in fact, the medical evidence of record does not relate
the migraine headaches to active service. This is borne out by the
January 1998 VA neurological examination report that gave a
diagnosis of idiopathic migraine headaches. "Idiopathy" means a
morbid state of spontaneous origin; one neither sympathetic nor
traumatic. Dorland's Illustrated Medical Dictionary 817-18 (28' ed.
1994)).

Although the veteran and his military superior have reported that
he did have headaches during active service, this evidence is
outweighed by the veteran's specific denial of current or past
frequent or severe headaches on his medical history form given
during his separation medical examination, and the examiner's
notation of no headaches during the Persian Gulf Registry
examination in May-June 1993.

6 -

In the case of a combat veteran who alleges that a disease or
injury is service connected, the burden of the veteran who seeks
benefits for an allegedly service- connected disease or injury and
who alleges that the disease or injury was incurred in or
aggravated by combat service is lightened by 38 U.S.C.A. 1154(b).
See Collette v. Brown, 82 F.3d 389 (1996). However, the veteran has
not claimed, and the record does not otherwise indicate, that the
veteran served in combat during service in the Persian Gulf.
Therefore the provisions of this section do not apply.

After consideration of all the evidence, including the veteran's
testimony, the Board finds that the preponderance of the evidence
is against the claim. Because the preponderance of the evidence is
against the claim, the benefit of the doubt doctrine is not for
application. See 38 U.S.C.A. 5107(b) (West 1991); Gilbert v.
Derwinski, 1 Vet. App. 49, 58 (1991).

ORDER

The claim for service connection for headaches is denied.

J. E. Day
Member, Board of Veterans' Appeals

- 7 -


